Title: To Alexander Hamilton from Theodore Sedgwick, 2 November 1788
From: Sedgwick, Theodore
To: Hamilton, Alexander


Boston. 2. Novr. 1788
My dear sir,
In my last hasty letter, I engaged to write you soon after my arrival in this town. Various questions will be agitated in the legislature (of considerable magnitude) which respect the orginization of the government. There is a party of federalists, who are of opinion that the electors should ⟨be chosen⟩ by the people, and the rep⟨resentatives⟩ not in districts but at large. These ⟨will⟩ be joined by all the antis probably. I yet hope they will not succeed. We yesterday committed to a committee of both houses the circular letter from your convention. The event is uncertain as a considerable number of federalists have been brought over to the amendment system, the prospect is not withstanding that the real friends of the constitution will prevail. Every thing depends upon it; and the exertion will be proportionate to the magnitude of the object.
Should the electors be chosen by the legislature, Mr. Adams will probably combine all the votes of Massachusetts. I am very certain that the suggestion that he is unfriendly to general Washington is entirely unfounded. Mr. Hancock has been very explicit in patronising the doctrine ⟨of⟩ amendment. The other gentleman is for postponing the conduct of that business untill it shall be understood from experience.
With respectful compts. to Mrs. Hamilton & affecte. regards to yourself   I am dear sir   Your most obedt. servt.

Theodore Sedgwick
The Hon. Mr. Hamilton

